IN THE SUPREME COURT OF PENNSYLVANIA

IN RE:                                  : No. 862
                                        :
REAPPOINTMENT TO THE JUVENILE           : SUPREME COURT RULES DOCKET
COURT PROCEDURAL RULES                  :
COMMITTEE                               :




                                      ORDER


PER CURIAM


         AND NOW, this 15th day of December, 2020, Scott M. Hollander, Esquire,

Allegheny County, is hereby reappointed as a member of the Juvenile Court Procedural

Rules Committee for a term of three years, commencing February 1, 2021.